id office uilc cca-423001-10 -------------- number release date from ------------------------ sent date pm to ----------------- cc -------------------------------------------- subject response to your inquiry here is a generic write up that covers your situation tefra form sec_872 872-i and 872-ia - subsidiary is partner but not tmp the common parent for the year of the flow through and the subsidiary partner both should execute the partner-level consent example - s-1 is a member of the p and subsidiaries consolidated_group and a partner in the abc partnership a tefra partnership the service seeks to extend the group’s consolidated taxable_year which corresponds to the year of the abc partnership flow-through p is the common parent of the p and subsidiaries consolidated_group in year p will execute and s-1 should execute the consent extending the p and subsidiaries consolidated taxable_year with regard to the abc partnership flow-through items consent caption the consent caption should read p ein xx-xxxxxx and subsidiaries consolidated_group s-1 partner in the abc partnership place an asterisk after group at the bottom of the form_872 indicate this is with respect to the consolidated tax of the p and subsidiaries consolidated_group signature block parent’s name of parent_corporation by name of authorized representative official title in parent_corporation on behalf of the members of the name of consolidated_group including name of subsidiary_corporation partner of name of tefra entity sub’s name of subsidiary_corporation by name of authorized representative official title in subsidiary_corporation partner of name of tefra entity
